Case 2:18-cv-16509-MCA-AME Document 82-8 Filed 05/07/21 Page 1 of 2 PageID: 837




 James J. Panzini, Esq. (Bar ID: 022101990)
 Pooja Bhutani (Bar ID: 169592016)
 JACKSON LEWIS P.C.
 766 Shrewsbury Avenue
 East Tower, Suite 101
 Tinton Falls, New Jersey 07724
 T: 732-532-6148
 F: 732-842-0301
 Attorneys for Defendants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  RESHMA ABELL,                                   :
                                                  :   Civil Action No.:
                        Plaintiff,                :   2:18-cv-16509 (MCA) (AME)
                                                  :
                        v.                        :
                                                  :
  PACIRA PHARMACEUTICALS, INC.,                   :
  DAVE STACK, individually and in his             :   ORDER GRANTING DEFENDANTS’
  capacity as Chief Executive Officer of          :   MOTION       FOR     SUMMARY
  PACIRA PHARMACEUTICALS, INC.,                   :   JUDGMENT      AND   DISMISSING
  and RICH KAHR, PETER MURPHY,                    :   PLAINTIFF’S COMPLAINT
  DENNIS       McLOUGHLIN,        PAUL            :
  CIAVOLELLA, GLENN REISER, JOYCE                 :
  DAVIS AND MATT LEHMANN, in their                :
  capacities as employees of PACIRA               :
  PHARMACEUTICALS, INC.,                          :
                                                  :
                        Defendants.               :

                THIS MATTER being presented to the Court on the motion of Jackson Lewis

 P.C., counsel for Defendants Pacira Pharmaceuticals, Inc., Rich Kahr, Peter Murphy, and Glenn

 Reiser (collectively as, “Defendants”) for an Order granting Defendants’ Motion for Summary

 Judgment and dismissing Plaintiff’s Complaint in its entirety, as a matter of law and based on the

 undisputed material facts; and the Court having considered the papers submitted in support of the

 within motion, and any opposition thereto, and oral argument having been heard, and for good

 cause shown;

                IT IS ON THIS ______ day of ___________, 2021, ORDERED:
Case 2:18-cv-16509-MCA-AME Document 82-8 Filed 05/07/21 Page 2 of 2 PageID: 838




                1.      Defendants’ motion for summary judgment is granted in its entirety, and

 Plaintiff’s Complaint is hereby dismissed in its entirety, with prejudice; and

                2.      A copy of this Order shall be forwarded to all counsel of record within five

 (5) days of receipt thereof.

                                                       ____________________________________
                                                          Honorable Madeline Cox Arleo, U.S.D.J.

 _____ Opposed
 _____ Unopposed




                                                  2
